                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Andre Antonio Davis,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:21-cv-00150-GCM
                                      )
                 vs.                  )
                                      )
        Jeffery Preston Bezos         )
         Amazon.Com Inc.,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 23, 2021 Order.

                                               June 23, 2021
